224 F.2d 279
Alice BARNES et al., Appellants,v.Philip FEARS et al., Appellees.
No. 12326.
United States Court of Appeals Sixth Circuit.
May 6, 1955.

Howard I. Chesler, Cleveland, Ohio, for appellants.
Joseph L. Newman and Albert A. Gilman, Cleveland, Ohio, for appellee.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal by defendants, from the judgment of the district court in favor of the four plaintiffs awarding each of them amounts representing over-charges by the appellant landlords, has been duly heard and considered upon the record and upon the briefs and oral arguments of attorneys for the parties;


2
From which it appears that the findings of fact of the district court are supported by substantial evidence, its conclusions of law are correctly drawn, and its memorandum opinion, 132 F.Supp. 352, is reasoned to a correct result;


3
Accordingly, the judgment of the district court is affirmed; and it is so ordered.